UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
v.

89 .00 IN U.S. RRE ; . .
SLR? SSO. O0IN'U-S. CUIRRENCN, 26a, Civil Action No. 07-2156 (TFH)

 

 

Defendants,
~and-
LONNELL G. GLOVER,
Claimant.
MEMORANDUM OPINION

 

This is a civil in rem action in which the United States (the “government”) seeks the
forfeiture of six sums of money it seized in 2007 during the criminal investigation and
prosecution of the claimant, Lonnell G. Glover. See Verified Compl. for Forfeiture Jn Rem
9 1, 49-52 [ECF No. 1]. Pending before the Court is the Government’s Motion for Summary
Judgment [ECF No. 26], which was filed on July 18, 2019. On July 23, 2019, the Court issued a
Fox/Neal order advising Glover to respond to the government’s motion by August 30, 2019 and
warning him of the consequences of failing to respond. See Fi ox/Neal Order [ECF No. 27].
Glover never responded to the government’s motion.

I. Summary Judgment Standard

To prevail on summary judgment, the government must show that there are no genuine

disputes of material fact and it is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a). The Court must view all evidence in the light most favorable to the nonmoving party and
“draw all reasonable inferences in favor of the nonmoving party.” Talavera v. Shah, 638 F.3d
303, 308 (D.C. Cir. 2011).

The evidence the Court may consider when passing on a summary judgment motion
consists of “materials specified in Federal Rule of Civil Procedure 56(c) as well as any material
that would be admissible or usable at trial.” Estate of Parsons v. Palestinian Auth., 651 F.3d
118, 145 (D.C. Cir. 2011) (internal quotation marks omitted). Pursuant to Rule 56(c), the Court
is not limited to the evidence cited by the parties but also “may consider other materials in the
record.” Fed. R. Civ. P. 56(c)(3). In addition, the Rules of the United States District Court for
the District of Columbia (referred to as the “local rules”) state that “[i]n determining a motion
for summary judgment, the court may assume that facts identified by the moving party in its
statement of material facts are admitted, unless such a fact is controverted in the statement of
genuine issues filed in opposition to the motion.” LCvR 7(h)(1)!; see also Fed. R. Civ. P. 56(e).

Although Glover failed to file an opposition to the government’s motion for summary
judgment, the Court may not deem the government’s motion to be conceded and “must . . .
determine for itself whether the record and any undisputed material facts justify granting
summary judgment.” Winston & Strawn, LLP v. McLean, 843 F.3d 503, 505 (D.C. Cir. 2016)
(quoting Grimes v. District of Columbia, 794 F.3d 83, 97 (D.C. Cir. 2015) (Griffith, J.,
concurring)).

II. Analysis
Civil forfeiture proceedings are governed by 18 U.S.C. § 983, which provides that “[i]n a

suit or action brought under any civil forfeiture statute for the civil forfeiture of any property . . .

 

' The local rules are available on the Court’s public website at https://www.dcd.uscourts.gov/
sites/ded/files/LocalRulesJanuary_2019.pdf.
the burden of proof is on the Government to establish, by a preponderance of the evidence, that
the property is subject to forfeiture.” Here, the government’s principal argument in favor of
summary judgment is that the plea agreement that Glover executed on February 13, 2017 in his
criminal case, United States v. Glover, No. 07-0153 (TFH), memorializes his promise to forfeit
the property that is the subject of this civil in rem action. See Gov’t’s Mem. of P. & A. In Supp.
of Mot. for Summ. J. 5 (ECF No. 26-2) (arguing that “Glover’s guilty plea, in which he forfeited
all interest in the Seized Properties, necessitates summary judgment as a matter of law’); see also
Gov’t’s Statement of Undisputed Material Facts J 38-41 [ECF No. 26-1] and Plea Agreement §
14 [ECF No. 26-5].

As part of his plea agreement, Glover agreed that (1) he was responsible for the criminal
conduct described in the proffer of evidence, (2) the proffer of evidence supporting his guilty
plea was “sufficient evidence to support th[e] forfeiture,” and (3) the Consent Order of Forfeiture
entered by the Court at the time of his guilty plea would become final when issued and “be a part
of the sentence pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A).” Plea Agreement
{| 14; see also Gov’t’s Proffer of Proof in Supp. of Def.’s Plea of Guilty [ECF No. 26-5]. On
April 3, 2019, the D.C. Circuit affirmed Glover’s conviction and found that he entered into his
plea agreement knowingly, intelligently, and voluntarily. United States v. Glover, No. 17-3034
(D.C. Cir. April 3, 2019) [ECF No. 26-6]. | Glover has failed to controvert these facts, so the |
Court finds that it is undisputed that Glover agreed to forfeit the property that is the subject of
this in rem action in his plea agreement. See United States v. Real Property Located at
(Redacted) Layton, Utah 84040, 830 F. Supp. 2d 1279 (D. Utah 2011) (finding no genuine issue

of material fact as to summary judgment in a civil forfeiture proceeding where defendants pled
guilty to the underlying criminal offense and agreed to forfeit all rights, titles and interests in the
subject property in connection with their guilty pleas).

The Court finds that there are no genuine disputes of material fact and that the
government has demonstrated by a preponderance of the evidence that the property that is the
subject of this in rem action is subject to forfeiture. The Court therefore concludes that the
record and the undisputed material facts justify granting summary judgment in favor of the
government.

iI. Conclusion

For all these reasons, the Court will grant the Government’s Motion for Summary

Judgment [ECF No. 26]. An order consistent with this Memorandum Opinion will be filed

contemporaneously.

January Z4 di , ie, ee

THOMAS F. we sa )
United States Distri ge